DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/8/2021.
Applicant's election with traverse in the reply filed on 11/8/2021 is acknowledged.  The traversal is on the ground(s) that search and examination can be made without serous burden.  This is not found persuasive because the inventions of Group I and Group II are drawn into different classes and each invention requires a different field of search. Applicants’ attention is drawn to the fact that the search for method claims requires the identification of processing steps while the search for apparatus claims requires the identification of structural elements, which introduces additional search burden. Applicants’ arguments that the search of one invention must necessarily result in a search for the other one has been considered, but is not found persuasive in so far as the searches are not co-extensive and additional search would of necessity  be required for the combination of inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 14 and 15 are objected to because of the following informalities: 
Applicant is advised that should claims 14 and 15 be found allowable, they will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).   
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zapol et al (PG-PUB US 2016/003699) in view of Nelson et al (PG-PUB US 2017/0112871).
Regarding claims 1 and 16, Zapol et al disclose a nitric oxide generator (ABSTRACT). The apparatus comprises 
(1) at least one pair of electrodes 106/210 having a first end and a second end in a chamber, wherein nitric oxide is generated by a plasma discharge between electrodes (Figures 1-3, paragraphs [0077] – [0078]); and  
(2) a controller 110 configured to receive information from sensors to determine operating status of the device (Figure 1, paragraphs [0077] & [0098]).
Zapol teaches that nitric oxide is generated by a plasma discharge between electrodes (Figures 1-3, paragraphs [0077] – [0078]), but does not teach a gliding plasma between the electrodes. However, Nelson et al disclose a nitric oxide generator (ABSTRACT). Nelson teaches that nitric oxide can be produced by a plasma arc discharge between two electrodes (Figure 1, paragraph [0013]) and a gliding arc can be utilized for generating nitric oxide (Figure 3, paragraph [0018]). Nelson further indicates that higher nitric oxide concentration can be obtained at lower power input by utilizing the gliding arc technique (paragraph [0019]). Therefore, it would be obvious for one having ordinary skill in the art to utilize a gliding arc as suggested by Nelson in order to obtain higher nitric oxide concentration with a lower power input within the device of Zapol.  
Regarding claims 2 and 3, Zapol teaches that the electrode may comprise stainless steel and/or plated material (paragraphs [0082] & [0097]).
Regarding claim 4, Nelson teaches that the electrodes 26 and 28 diverge from each other (Figure 3).
Regarding claims 5 and 6, Nelson teaches that the gap at the first end is smaller than that at the second end (Figure 3). 
Although Nelson does not specifically disclose the gap dimension between the electrodes, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144). 
Moreover, the gap between the electrodes affects the plasma generation, hence a result effective variable. Therefore, it would be obvious for one having ordinary skill in the art to optimize the gap between electrodes in order to balance between the production of nitric oxide and the power input within the device of Zapol/Nelson.
Regarding claim 7, it should be noted that plasma is generated during the operating the device. Thus, the distance of the plasma gliding along the electrodes is a result of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 8, Nelson teaches that the electrodes 26 and 28 are parallel each other (Figure 3).
Regarding claim 9, Nelson teaches at least one nozzle for introducing reactant gas to the electrodes (Figures 1-3).
Regarding claims 10-12, although Nelson does not specifically disclose the dimension of the nozzle, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144)
Regarding claim 13, it should be noted that “the reactant gas” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115). Furthermore, “the velocity of the reactant gas” is a process-limiting parameter, which is related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claims 14, 15, and 17, Nelson teaches that the electrodes 26 and 28 are shaped so that the gliding arc length increases along the electrode (Figure 3). As for the limitation of “to increase the length of an arc at specific flow rate of the reactant gas”, it is related to a manner of operating the device, which does not differentiate the apparatus claim from the prior art (MPEP 2114). 
Regarding claim 18, Nelson indicates that US Patent 7,498,000 to Pekeshev (cited in IDS) is fully incorporated herein by a reference (paragraph [0013]), wherein Pekeshev teaches a plasma chamber made of a conductive material (col. 4, line 33-45). 
Regarding claims 19 and 20, Nelson teaches that a nozzle is provided for supplying reactant gas while another nozzle is provides for supplying coolant (Figures 1-3, paragraphs [0013] & [0018]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-14, 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,045,620. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims an apparatus comprises substantially the same structures as that of the issued patent.
Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795